DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter “Chen 1”), US Pub. No. 2016/0365045, in view of Chen et al. (hereinafter “Chen 2”), US Pub. No. 2013/0155035.
Regarding claim 1, Chen 1 teaches a display panel, comprising: scan lines extending in a first direction and configured to provide a scan signal (fig. 1, scanning line G1); data lines extending in a second direction, arranged intersecting the scan line and configured to provide a data signal in a square-wave form (fig. 1, data line D1), wherein a waveform of the data signal 
Chen 1 fails to explicitly teach a driving module, connected to the scan lines and the data lines and configured to control signal output of the scan lines and the data lines, wherein the driving module controls the scan line connected to the sub sub-pixel to provide the scan signal and a precharge signal prior to the scan signal, the polarity of the data signal when the precharge signal is provided by the scan line is the same as that when the scan signal is provided by the scan line, and the driving module controls the scan line connected to the positive sub-pixel to provide a scan signal.
However, in the same field of endeavor, Chen 2 teaches a driving module, connected to the scan lines and the data lines and configured to control signal output of the scan lines and the data lines, wherein the driving module controls the scan line connected to the sub sub-pixel to provide the scan signal and a precharge signal prior to the scan signal, the polarity of the data signal when the precharge signal is provided by the scan line is the same as that when the scan signal is provided by the scan line, and the driving module controls the scan line connected to the positive sub-pixel to provide a scan signal (see figs. 2A, 2B, 3 and accompanying text).
.
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches the specific combination comprising the specific elements described in the dependent claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches wherein the method comprises “providing a data signal for the sub-pixel group through the data line; providing a scan signal and a precharge signal prior to the scan signal to the sub sub-pixel through the scan line connected to the sub sub-pixel under the same data signal polarity; and providing a scan signal for the positive sub-pixel through the scan line connected to the positive sub-pixel.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622